Order entered January 24, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01371-CV

                          VECTRA INFOSYS, INC., Appellant

                                            V.

            SANDEEP KUMAR ADEMA AND DEEPA CHINTAM, Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-15170

                                        ORDER
       Before the Court is appellee Deepa Chintam’s January 22, 2019 first motion to extend

time to file brief. We GRANT the motion and ORDER the brief be filed no later than February

11, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE